 



Exhibit 10.50.2
Execution Copy
SECOND AMENDMENT
          SECOND AMENDMENT, dated as of April 27, 2007 (this “Amendment”), to
the CREDIT AGREEMENT dated as of June 30, 2006 (as amended, supplemented or
modified from time to time, the “Credit Agreement”) among CSK AUTO, INC., the
Lenders party thereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.,
and LEHMAN COMMERCIAL PAPER INC. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents.
W I T N E S S E T H:
          WHEREAS, the Company, the Administrative Agent, the Co-Syndication
Agents and the Lenders are parties to the Credit Agreement;
          WHEREAS, the parties hereto have agreed to amend the Credit Agreement
upon the terms and conditions set forth herein;
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as defined therein.
          2. Amendments to Credit Agreement.
          (a) Amendment to Section 1.01. Effective upon the Effective Date (as
defined below), Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Leverage Ratio” where it appears therein, and
inserting in lieu thereof, the following new definition:
     ““Leverage Ratio” means the ratio, determined as of the end of each fiscal
quarter of the Company, of (a) Total Debt (but excluding from the calculation of
Total Debt the undrawn face amount of all outstanding letters of credit issued
for the account of the Company and its Subsidiaries) as of such fiscal quarter
end to (b) Consolidated EBITDA for the most recently ended four fiscal quarters,
all calculated for the Company and its Subsidiaries on a consolidated basis.”.
          (b) Amendment to Section 6.07(b). Effective upon the Effective Date,
Section 6.07(b) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting in lieu thereof the following new Section:
          “(b) As of the last day of the fiscal quarter ending on or about the
date set forth below, permit the Leverage Ratio to be greater than the ratio set
forth opposite such date below:

      Dates   Leverage Ratio
February 4, 2007
  3.75:1.00
May 6, 2007
  3.95:1.00
August 5, 2007
  3.85:1.00
November 4, 2007
  3.75:1.00
February 3, 2008, May 4, 2008, August 3, 2008 and November 2, 2008
  3.50:1.00
February 1, 2009, May 3, 2009, August 2, 2009 and November 1, 2009
  3.25:1.00
January 31, 2010 and any time thereafter
  3.00:1.00

 



--------------------------------------------------------------------------------



 



          3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the date (the “Effective Date”), upon which the
Administrative Agent shall have received (i) counterparts of this Amendment duly
executed by the Company, the Guarantors, the Administrative Agent and the
Required Lenders, (ii) payment, for distribution to each Lender that has signed
and delivered this Amendment to the Administrative Agent by not later than 12:00
noon (New York City time) on April 26, 2007 (or such later time or date as
agreed by the Company and the Administrative Agent), an amendment fee equal to
0.125% of the outstanding Loans of such Lender, and (iii) payment of all fees
and invoiced out-of-pocket costs and expenses of the Administrative Agent
payable by the Company under the Credit Documents and as otherwise agreed,
including without limitation, the reasonable fees and expenses of counsel to the
Administrative Agent.
          4. Representations and Warranties; No Default; Limited Effect .
          (a) Representations and Warranties. After giving effect to this
Amendment, the Company and the Guarantors hereby represent and warrant that all
representations and warranties contained in the Credit Agreement and the other
Credit Documents are true and correct in all material respects on and as of the
Effective Date (unless stated to relate to a specific earlier date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such earlier date) and that no Default or Event of
Default shall have occurred and be continuing or would result from the execution
and delivery of this Amendment.
          (b) Limited Effect. Except as expressly modified by this Amendment,
the Credit Agreement and the other Credit Documents are ratified and confirmed
and are, and shall continue to be, in full force and effect in accordance with
their respective terms. Each Credit Party acknowledges and agrees that such
Credit Party is truly and justly indebted to the Lenders and the Administrative
Agent for the Obligations, without defense, counterclaim or offset of any kind,
and such Credit Party ratifies and reaffirms the validity, enforceability and
binding nature of such Obligations. The Company acknowledges and agrees that
nothing in this Amendment shall constitute an indication of the Lenders’
willingness to consent to any other amendment or waiver of any other provision
of the Credit Agreement or a waiver of any Default or Event of Default.
          5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by the parties hereto shall be delivered to the Company and the
Administrative Agent. The execution and delivery of this Amendment by any
Lender, or by the Administrative Agent with the consent of any Lender, shall be
binding upon such Lender’s successors and assigns (including transferees of its
commitments and Loans in whole or in part prior to effectiveness hereof) and
binding in respect of all of its commitments and Loans, including any acquired
subsequent to its execution and delivery hereof and prior to the effectiveness
hereof.
          6. Acknowledgement of Guarantors. The Guarantors acknowledge and
consent to all of the terms and conditions of this Amendment and agree that this
Amendment and all documents

-2-



--------------------------------------------------------------------------------



 



executed in connection herewith do not operate to reduce or discharge the
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents. The Guarantors further acknowledge and agree that the Guarantors have
no claims, counterclaims, offsets, or defenses (other than payment) to the
Credit Documents and the performance of the Guarantors’ obligations thereunder
or if the Guarantors did have any such claims, counterclaims, offsets or
defenses (other than payment) to the Credit Documents or any transaction related
to the Credit Documents, the same are hereby waived, relinquished and released
in consideration of execution and delivery of this Amendment.
          7. Credit Document. This Amendment is a Credit Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
          8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
* * * * *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

                      CSK AUTO, INC.    
 
               
 
                    By   /s/ James B. Riley                  
 
      Name:   James B. Riley    
 
      Title:   Senior Vice President and Chief Financial Officer    
 
               
 
                    Acknowledged    
 
               
 
                    CSK AUTO CORPORATION    
 
               
 
                    By   /s/ James B. Riley                  
 
      Name:   James B. Riley    
 
      Title:   Senior Vice President and Chief Financial Officer    
 
               
 
                    CSKAUTO.COM, INC.    
 
               
 
                    By   /s/ James B. Riley                  
 
      Name:   James B. Riley    
 
      Title:   Senior Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A. as Administrative Agent and a
Lender    
 
               
 
                    By:   /s/ Thomas H. Kozlark                  
 
      Name:   Thomas H. Kozlark    
 
      Title:   Executive Director    

 



--------------------------------------------------------------------------------



 



[Additional signature pages omitted]

 